Citation Nr: 0637356	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for Bell's palsy.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from November 1972 to 
September 1980 and additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records. 

In this case, some relevant records remain outstanding.  In 
June 2003, the veteran informed the RO that he had been 
treated at the Naval Medical Center in San Diego.  The RO 
requested the records and was informed that the records have 
been retired to the Navy Branch of the National Personnel 
Records Center (NPRC).  It appears that the RO has not 
attempted to obtain these treatment records from NPRC. 

Dental records identified by the veteran are also 
outstanding.  Records indicate that the RO requested these 
records by telephone and was informed that they were not 
available.  The RO did not provide the veteran with notice of 
these requests or seek the records from alternate sources.  

Further inquiry is also necessary with regard to the 
veteran's service medical records, which are incomplete.  The 
RO contacted the veteran in May 2003, informed him that some 
service medical records were missing and asked him to 
identify the reserve units with which he served.  While the 
veteran did provide information regarding his last reserve 
unit, it does not appear that the RO requested records from 
that unit.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 488.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain the records of the 
veteran's April 1974 hospitalization from 
the Chief, Navy Branch, National Personnel 
Records Center.  Provide the veteran with 
written notification of the status of all 
requests.

2.  Attempt to obtain records of the 
veteran's dental treatment at Branch 
Dental Clinic Naval Station from all 
possible sources.  Provide the veteran 
with written notification of the status of 
all requests.  

3.  Contact the unit identified by the 
veteran, Assault Craft Unit One, San 
Diego, to request the veteran's service 
medical records.  Provide the veteran with 
written notification of the status of all 
requests. 

4.  Provide the veteran with corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which explains 
that, if the veteran's service connection 
claims are granted, such awards will be 
assigned a disability rating and an 
effective date, and provides the veteran 
the information and evidence needed to 
establish a particular disability rating 
and effective date, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

5.  Thereafter, the RO should then 
readjudicate the claim on appeal based on 
all of the evidence of record.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


